In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
LORA ANNE ZIMMER,        *
                         *                           No. 13-423V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: May 2, 2014
                         *
SECRETARY OF HEALTH      *                           Stipulation; Influenza vaccine;
AND HUMAN SERVICES,      *                           swelling, paresthesias, and arthritis
                         *
             Respondent. *
*********************

Mark T. Sadaka, Sadaka & Associates, Englewood, NJ, for Petitioner;
Alexis Babcock, U.S. Department of Justice, Washington, D.C., for Respondent.

                              UNPUBLISHED DECISION1

       On May 1, 2014, respondent filed a joint stipulation concerning the petition
for compensation filed by Lora Zimmer on June 26, 2013. In her petition,
petitioner alleged that the influenza vaccine, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received on
November 17, 2010, caused her to suffer from a vaccine-induced allergic reaction
resulting in bilateral upper extremity swelling, paresthesias, and arthritis.
Petitioner further alleges that she experienced the residual effects of this injury for
more than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages as a result of her alleged injury.

       Respondent denies that petitioner’s alleged injuries were caused-in-fact by
her influenza vaccination, and denies that the vaccine caused any other injury or
her current condition.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum of $20,000.00 in the form of a check payable to petitioner,
       Lora Anne Zimmer. This amount represents compensation for all
       damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-423V according to this decision
and the attached stipulation.2

       IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
Case 1:13-vv-00423-UNJ Document 24 Filed 05/01/14 Page 1 of 5
Case 1:13-vv-00423-UNJ Document 24 Filed 05/01/14 Page 2 of 5
Case 1:13-vv-00423-UNJ Document 24 Filed 05/01/14 Page 3 of 5
Case 1:13-vv-00423-UNJ Document 24 Filed 05/01/14 Page 4 of 5
Case 1:13-vv-00423-UNJ Document 24 Filed 05/01/14 Page 5 of 5